*602OPINION.
Aeundell :
From all of the evidence we are convinced that during the year 1920 the Lake School for Girls was a corporation organized and operated exclusively for educational purposes and that no part of its net earnings inured to the benefit of any stockholder or individual. We are therefore of the opinion that the contribution of $5,000 made by the petitioner to the corporation in the year 1920 is a proper deduction from his gross income for that year, under section 214(a) (11) of the Revenue Act of 1918.

Judgment of no deficiency will he entered.